Exhibit 10.3

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (this “Guaranty”) is given as of December 17, 2010, by
TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(the “OP”), TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation having an
address of 1900 Main Street, Suite 700, Irvine, California 92614 (the “REIT”,
and together with the OP, the “REIT Guarantors”), THOMPSON NATIONAL PROPERTIES,
LLC, a Delaware limited liability company having an address of 1900 Main Street,
Suite 700, Irvine, California 92614 (“TNP”), AWT FAMILY LIMITED PARTNERSHIP, a
California limited partnership, having an address of 1900 Main Street, Suite
700, Irvine, California 92614 (“AWT”), and ANTHONY W. THOMPSON, an individual
having an address of 1900 Main Street, Suite 700, Irvine, California 92614
(“Thompson”, and together with AWT and TNP, the “Non-REIT Guarantors”, and
together with the OP, the REIT, AWT and TNP, the “Guarantors”, and individually,
a “Guarantor”) pursuant to the terms and conditions of that certain Revolving
Credit Agreement of even date, as may be amended from time to time (the “Credit
Agreement”) by and among TNP SRT Secured Holdings, LLC, TNP SRT Moreno
Marketplace, LLC, and TNP San Jacinto, LLC, each a Delaware limited liability
company and each having an address of 1900 Main Street, Suite 700, Irvine,
California 92614, and certain of their Affiliates, collectively, as “Borrower”
and KeyBank National Association, a national banking association, having an
address at 225 Franklin Street, 18th Floor, Boston, Massachusetts 02110, as
agent (in such capacity, together with its successors and assigns in such
capacity, the “Agent”) for itself and any other lenders who become Lenders under
the Credit Agreement (collectively referred to as “Lenders” and each
individually referred to as a “Lender”), and the Lenders. Capitalized terms used
herein and not otherwise specifically defined shall have the same meaning herein
as in the Credit Agreement.

FOR VALUE RECEIVED, and to induce Lenders to extend credit to Borrower as
provided for in the Credit Agreement and the other Loan Documents, Guarantors
hereby unconditionally agrees as follows:

1. Guaranty.

(a) REIT Guarantors. The REIT Guarantors, as a primary party and not merely as a
surety, and on a joint and several basis, unconditionally and irrevocably
guarantee the following (referred to herein as the “REIT Guaranteed
Obligations”):

(i) All Obligations. The prompt and full payment (and not merely the
collectibility), performance and observance of all of the obligations, terms and
conditions to be paid, performed or observed by Borrower, any Guarantor and/or
any Obligor (or other grantor under a Pledge Agreement or any joinder or
addendum thereto) under the Credit Agreement and each other Loan Document, each
as the same may be hereafter amended, modified, extended, renewed or recast,
including, but not limited to the payment of the principal amount of the Tranche
A Commitments and the Tranche B Commitments (as each is adjusted from time to
time pursuant to the Credit Agreement),



--------------------------------------------------------------------------------

together with interest and other charges thereon as provided for in the Note and
the Credit Agreement, all obligations of Borrower to be paid, performed,
satisfied and complied with under and with respect to any so-called interest
rate “swap” agreement or any other interest rate protection agreement now or
hereafter entered into by and between Borrower and Agent, and all indebtedness
to Agent and Lenders incurred by Borrower and/or any Obligor relating to the
Loan Documents prior to, during or following any proceedings in respect of a
bankruptcy, reorganization or insolvency, together with each amendment,
extension, modification, replacement or recasting of any one or more of such
agreements.

(ii) Payment. The prompt and full payment, and not merely the collectibility, of
all principal, interest, fees and other charges when due under the Notes, the
Credit Agreement, and each other Loan Document.

(b) Non-REIT Guarantors. The Non-REIT Guarantors, as a primary party and not
merely as a surety, and on a joint and several basis, unconditionally and
irrevocably guarantee the following (referred to herein as the “Non-REIT
Guaranteed Obligations”, and collectively with the REIT Guaranteed Obligations
the “Guaranteed Obligations”):

(i) Tranche B Obligations. The prompt and full payment (and not merely the
collectibility), performance and observance of all of the obligations, terms and
conditions to be paid, performed or observed by Borrower, any Guarantor and/or
any Obligor (or other grantor under a Pledge Agreement or any joinder or
addendum thereto) with respect to the Tranche B Commitments and Tranche B Loans
under the Credit Agreement and each other Loan Document, each as the same may be
hereafter amended, modified, extended, renewed or recast, including, but not
limited to the payment of the principal amount of the Tranche B Commitments (as
adjusted from time to time pursuant to the Credit Agreement), together with
interest and other charges thereon as provided for in the Note and the Credit
Agreement, and all indebtedness to Agent and Lenders incurred by Borrower and/or
any Obligor relating to the Loan Documents prior to, during or following any
proceedings in respect of a bankruptcy, reorganization or insolvency, together
with each amendment, extension, modification, replacement or recasting of any
one or more of such agreements.

(ii) Payment. The prompt and full payment, and not merely the collectibility, of
all principal, interest, fees and other charges when due with respect to the
Tranche B Commitments and Tranche B Loans under the Notes, the Credit Agreement,
and each other Loan Document.

Upon any Event of Default under the Credit Agreement, or any of the other Loan
Documents, or if Agent has accelerated the Obligations pursuant to a right to do
so under the Credit Agreement, Agent may at its option proceed directly and at
once, without further notice, against any Guarantor hereunder, without
proceeding against Borrower, or any other person or other Collateral for the
obligations secured by this Guaranty. Any sums payable by Guarantors hereunder
shall bear interest at the Default Rate from the date of demand until the date
paid.

 

2



--------------------------------------------------------------------------------

If Borrower, or Guarantors if so required, shall fail or refuse to perform or
continue performance of all of the Obligations of the Credit Agreement on the
part of Borrower to be kept and performed, then, if an Event of Default exists
on account thereof under the Credit Agreement or this Guaranty, in addition to
any other rights and remedies which Agent may have hereunder or elsewhere, and
not in limitation thereof, Agent, at Agent’s option, may exercise any or all of
its rights and remedies under the Credit Agreement, those certain Pledge and
Security Agreements of even date herewith by and between the REIT and the OP,
respectively, and the Agent for the benefit of Lenders, as may be amended from
time to time (collectively, the “Pledge Agreement”), but only for so long as the
Pledge Agreement remains in effect, and each other Loan Document. This Guaranty
shall survive and continue in full force and effect beyond and after the payment
and satisfaction of the Guaranteed Obligations and the Obligations of Borrower
in the event Agent or any Lender is required to disgorge or return any payment
or property received as a result of any laws pertaining to preferences,
fraudulent transfers or fraudulent conveyances; provided that Guarantors’
liability under this sentence shall be limited to the amount of such payment or
property disgorged or returned together with any reasonable attorneys’ fees,
costs and expenses paid or incurred by Agent or Lenders in connection with any
such event.

Notwithstanding anything set forth herein to the contrary, upon the termination
of the Tranche B Commitment and repayment in full of the Tranche B Loans, the
Non-REIT Guarantors shall automatically be released from their obligations under
this Guaranty, the Credit Agreement and the other Loan Documents (except to the
extent such obligations relate to the Tranche B Collateral, the Approved
Properties (which do not also constitute Mortgaged Properties) or the Non-REIT
Guarantors and, by their terms, survive the termination of this Agreement as set
forth in Section 1 of this Guaranty and Section 9.05 of the Credit Agreement),
and shall no longer be deemed a “Guarantor” under this Guaranty or the Loan
Documents. Agent and Lenders agree to execute any and all documents reasonably
requested by the Non-REIT Guarantors to evidence such release at Borrower’s
expense.

2. Waivers. Each Guarantor hereby waives and relinquishes to the fullest extent
now or hereafter not prohibited by applicable law:

(a) all suretyship defenses and defenses in the nature thereof;

(b) any right it may have to require the Agent or any Lender to proceed against
Borrower, proceed against or exhaust any security held from Borrower, or pursue
any other remedy in the Agent’s or the Lenders’ power to pursue;

(c) any defense based on any claim that such Guarantor’s (or Guarantors’)
obligations exceed or are more burdensome than those of Borrower;

(d) any defense based on: (i) any legal disability of Borrower, (ii) any
release, discharge, modification, impairment or limitation of the liability of
Borrower to the Agent or the Lenders from any cause, whether consented to by the
Agent or the Lenders or arising by operation of law or from any Insolvency
Proceeding and (iii) any rejection or disaffirmance of the Loan, or any part of
it, or any security held for it, in any such Insolvency Proceeding;

 

3



--------------------------------------------------------------------------------

(e) any defense based on any action taken or omitted by the Agent or any Lender
in any Insolvency Proceeding involving Borrower, including any election to have
the Agent’s or the Lenders’ claim allowed as being secured, partially secured or
unsecured, any extension of credit by the Lenders to Borrower in any Insolvency
Proceeding, and the taking and holding by the Agent or the Lenders of any
security for any such extension of credit;

(f) any right or claim of right to cause a marshalling of the assets of Borrower
or of any Collateral, or to cause Agent or any Lender to proceed against any of
the other security for the Guaranteed Obligations or the Obligations of Borrower
before proceeding under this Agreement against Guarantor, or, if there shall be
more than one Guarantor, to require Agent or any Lender to proceed against any
other Guarantor or any of Guarantors in any particular order;

(g) all rights and remedies, including, but not limited to, any rights of
subrogation, contribution, reimbursement, exoneration or indemnification
pursuant to any agreement, express or implied, or now or hereafter accorded by
applicable law to indemnitors, guarantors, sureties or accommodation parties,
provided, however, unless Agent otherwise expressly agrees in writing, such
waiver by Guarantor shall not be effective to the extent that by virtue thereof
Guarantor’s liability under this Guaranty or under any other Loan Document is
rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent transfers or conveyances or otherwise;

(h) notice of the acceptance hereof, presentment, demand for payment, protest,
notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge
Guarantor therefor;

(i) the pleading of any Statute of Limitations as a defense to Guarantor’s
obligations hereunder; and

(j) the right to a trial by jury in any matter related to this Guaranty.

Any and all payments made by Borrower, or any Person other than Guarantor, and
any and all payments, proceeds, credits or other sums received by Agent on
account of the Loan Documents whether arising from the disposition of the
Mortgaged Properties or other Collateral, or otherwise, shall be applied by
Agent first, without modifying, releasing or reducing the obligations of
Guarantors hereunder, to reduce that portion of the principal of the Notes and
interest thereon not guaranteed by Guarantors hereunder, and only thereafter to
the portion of the principal of the Notes and the interest thereon guaranteed by
Guarantors hereunder.

In addition to the waivers contained in this Section 2, each Guarantor hereby
waives:

(i) any defense based upon Agent or any Lender’s election of any remedy against
any Borrower, any Guarantor or any Obligor, including without limitation, the
defense to enforcement of this Agreement (the “Gradsky” defense based upon Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968) or subsequent cases) which, absent
this waiver, a guarantor or indemnitor would have by virtue of an election by
Agent or any Lender to conduct a non-judicial foreclosure sale of any Property
securing the Obligations, it being understood by each Guarantor that any

 

4



--------------------------------------------------------------------------------

such non-judicial foreclosure sale will destroy, by operation of California
Civil Code of Civil Procedure Section 580d, all rights of any party to a
deficiency judgment against any Borrower, and, as a consequence, will destroy
all rights which a guarantor or indemnitor would otherwise have (including,
without limitation, the right of subrogation, the right of reimbursement, and
the right of contribution) to proceed against any Borrower and to recover any
such amount, and that Agent and Lenders could be otherwise estopped from
pursuing guarantor or indemnitor for a deficiency judgment after a non-judicial
foreclosure sale on the theory that a guarantor or indemnitor should be
exonerated if a lender elects a remedy that eliminates the guarantor’s or
indemnitor’s subrogation, reimbursement or contribution rights;

(ii) any rights under California Code of Civil Procedure Sections 580a and 726b,
which provide, among other things: that a creditor must file a complaint for
deficiency within three (3) months of non-judicial foreclosure sale or judicial
foreclosure sale, as applicable; that a fair market value hearing must be held;
and that the amount of the deficiency judgment shall be limited to the amount by
which the unpaid debt exceeds the fair market value of the security, but not
more that the amount by which the unpaid debt exceeds the sale price of the
security;

(iii) any rights, under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require Agent to institute suit against, or to exhaust any rights
and remedies which Agent or the Lenders has or may have against any Borrower,
any Guarantor or any Obligor, or against any collateral for the Obligations
provided by any Borrower, any Guarantor, or any Obligor and any defense arising
by reason of any disability or other defense (other than the defense that the
Obligations shall have been fully and finally performed and indefeasibly paid)
of Borrowers, Guarantor, or Obligors or by reason of the cessation from any
cause whatsoever of the liability of any Borrower, any Guarantor, or any Obligor
in respect thereof; and

(iv) (1) any rights to assert against Agent and Lenders any defense (legal or
equitable), set-off, counterclaim, or claim which any Guarantor may now or at
any time hereafter have against Borrowers or any other Person liable to Agent
and Lenders; (2) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor; (3) any defense any Guarantor has to performance hereunder,
and any right any Guarantor has to be exonerated, provided by Sections 2819,
2822, or 2825 of the California Civil Code, or otherwise, arising by reason of:
the impairment or suspension of the Agent’s or Lenders’ rights or remedies
against any Borrower; the alteration by Agent or Lenders of the Obligations; any
discharge of any Borrower’s obligations to Agent or Lenders by operation of law
as a result of any intervention or omission; or the acceptance by Agent or
Lenders of anything in partial satisfaction of the Obligations; (4) the benefit
of any statute of limitations affecting any Guarantor’s liability under the Loan
Documents or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to any Guarantor’s liability under the Loan Documents.

(v) Each Guarantor absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from election of remedies by the
Agent and Lenders

 

5



--------------------------------------------------------------------------------

including any election by Agent or any Lender under Bankruptcy Code Section 1111
(b) to limit the amount of, or any collateral securing, its claim against
Borrowers.

(vi) without limiting the generality of the foregoing or any other provision
hereof, each Borrower, Guarantor and Obligor absolutely, knowingly,
unconditionally, and expressly waives any and all benefits or defenses which
might otherwise be available to such Borrower, Guarantor or Obligor under any
one or more of California Civil Code Sections 2799, 2808, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2825, 2839, 2845, 2848, 2849, and 2850, California Code
of Civil Procedure Sections 580a, 580b, 580c, 580d, and 726, California Uniform
Commercial Code Sections 3116, 3118, 3119, 3419, 3605, 9504, and 9507, and
Chapter 2 of Title 14 of Part 4 of Division 3 of the California Civil Code.

(vii) Each Guarantor hereby acknowledges and agrees that neither Agent, any
Lender nor any other Person shall be under any obligation (i) to marshal any
assets in favor of Guarantors or in payment of any or all of the liabilities of
Borrowers under the Guaranty or the obligations of Guarantors hereunder or
(ii) to pursue any other remedy that Guarantors may or may not be able to pursue
themselves, any right to which each Guarantor hereby waives.

(viii) Each Guarantor warrants and agrees that each of the waivers set forth in
this Section 2 is made with full knowledge of its significance and consequences
and after consultation with legal counsel, and that if any of such waivers are
determined to be contrary to any applicable law or public policy, such waivers
shall be effective only to the maximum extent permitted by applicable law.

The Loan Documents currently contain jury trial waivers. Such waivers shall
continue to apply to the fullest extent now or hereafter permitted by applicable
law. GUARANTORS, AGENT AND LENDERS PREFER THAT ANY DISPUTE BETWEEN THEM BE
RESOLVED IN LITIGATION SUBJECT TO A JURY TRIAL WAIVER AS SET FORTH IN THE LOAN
DOCUMENTS. IF, HOWEVER, UNDER THEN APPLICABLE LAW, A PRE-DISPUTE JURY TRIAL
WAIVER OF THE TYPE PROVIDED FOR IN THE LOAN DOCUMENTS IS UNENFORCEABLE IN
LITIGATION IF SUCH LITIGATION OCCURS IN CALIFORNIA (ALTHOUGH THE PARTIES DO NOT
INTEND HEREBY TO WAIVE THEIR CONSENT TO JURISDICTION AND VENUE IN THE
COMMONWEALTH OF MASSACHUSETTS), TO RESOLVE ANY DISPUTE, CLAIM, CAUSE OF ACTION
OR CONTROVERSY UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
ENVIRONMENTAL AGREEMENT (EACH, A “CLAIM”), THEN, UPON THE WRITTEN REQUEST OF ANY
PARTY TO SUCH LITIGATION, SUCH CLAIM, INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL BE DETERMINED EXCLUSIVELY BY A JUDICIAL REFERENCE
PROCEEDING. EXCEPT AS OTHERWISE PROVIDED IN THE PREVIOUS PARAGRAPH, VENUE FOR
ANY SUCH REFERENCE PROCEEDING SHALL BE IN THE STATE OR FEDERAL COURT IN THE
COUNTY OR DISTRICT WHERE VENUE IS APPROPRIATE UNDER APPLICABLE LAW (THE
“COURT”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IF THE PARTIES CANNOT AGREE UPON A REFEREE, THE
COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH,

 

6



--------------------------------------------------------------------------------

HOWEVER, SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP
REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES
(INCLUDING, WITHOUT LIMITATION, REPLEVIN, INJUNCTIVE RELIEF, ATTACHMENT OR THE
APPOINTMENT OF A RECEIVER). THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE ALSO SHALL
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT ANY CLAIM
DETERMINED BY REFERENCE PURSUANT TO THIS PARAGRAPH SHALL NOT BE ADJUDICATED BY A
JURY.

3. Cumulative Rights. Agent’s rights under this Guaranty shall be in addition to
and not in limitation of all of the rights and remedies of Agent under the Loan
Documents. All rights and remedies of Agent shall be cumulative and may be
exercised in such manner and combination as Agent may determine.

4. No Impairment. The liability of Guarantors hereunder shall in no way be
limited or impaired by, and Guarantors hereby assent to and agree to be bound
by, any amendment or modification of the provisions of the Loan Documents to or
with Agent by Borrower or any other Guarantor or any Person who succeeds
Borrower as owner of the Collateral. In addition, the liability of Guarantors
under this Guaranty and the other Loan Documents shall in no way be limited or
impaired by:

(a) any extensions of time for performance required by any of the Loan
Documents;

(b) any amendment to or modification of any of the Loan Documents;

(c) any sale or assignment of any of the Loans or any sale, transfer or exchange
of all or part of the Collateral;

(d) the accuracy or inaccuracy of any of the representations or warranties made
by or on behalf of Borrower or any Guarantor, under any Loan Document or
otherwise;

(e) the release of Borrower, any owner of Borrower, or any other Person, from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, Agent’s
voluntary act, or otherwise, except in connection with an indefeasible payment
in full of the Obligations;

(f) the filing of any bankruptcy or reorganization proceeding by or against
Borrower, any owner of Borrower, or any subsequent owner of the Collateral;

(g) the release or substitution in whole or part of any collateral or security
for the Obligations or the Guaranteed Obligations;

(h) Agent’s failure to record any UCC financing statements, or Agent’s improper
recording or filing of any thereof, or Agent’s failure to otherwise perfect,
protect, secure, or insure any security interest or lien given as security for
the Obligations;

 

7



--------------------------------------------------------------------------------

(i) the release of any other party now or hereafter liable upon or in respect of
this Guaranty or any of the other Loan Documents; or

(j) the invalidity or unenforceability of all or any portion of any of the Loan
Documents as to Borrower or any other Person.

Any of the foregoing may be accomplished with or without notice to Borrower, any
owner of Borrower or any Guarantor and with or without consideration. Nothing
set forth in this Section 4 shall be deemed a waiver of, or otherwise affect,
the release of the Non-REIT Guarantors pursuant to Section 1 above.

5. Delay Not Waiver. No delay on Agent’s part in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall operate as a waiver
of any such privilege, power or right. No waiver by Agent in any instance shall
constitute a waiver in any other instance.

6. Warranties and Representations.

(a) Guarantors. Each Guarantor warrants and represents to Agent and Lenders for
the express purpose of inducing Agent and Lenders to enter into the Credit
Agreement, to make the Loans, to accept this Guaranty, and to otherwise complete
the transactions contemplated by the Credit Agreement as to such Guarantor and
Borrower that as of the date of this Guaranty, upon the date of each Borrowing,
and at all times thereafter until the Obligations are repaid and all Guaranteed
Obligations to Lenders have been satisfied in full, as follows:

(i) Incorporation by Reference. Each warranty and representation made by any
Guarantor or Borrower in the Credit Agreement or the other Loan Documents is
true, accurate and complete and is incorporated herein by reference as if set
forth at length herein.

(ii) Material Economic Benefit. The granting of the Loans to Borrower will
constitute a material economic benefit to such Guarantor inasmuch as (a) with
respect to the REIT Guarantors, each such REIT Guarantor directly or indirectly
owns Equity Interests in the Borrower and (b) with respect to all Guarantors,
each Guarantor will materially benefit from the use of the proceeds of the Loans
by Borrower.

(b) The REIT. In addition to the foregoing representations and warranties set
forth in Section 6(a) of this Guaranty, the REIT warrants and represents to
Agent and Lenders for the express purpose of inducing Agent and Lenders to enter
into the Credit Agreement, to make the Loans, to accept this Guaranty, and to
otherwise complete the transactions contemplated by the Credit Agreement as to
the REIT that as of the date of this Guaranty, upon the date of each Borrowing,
and at all times thereafter until the Obligations are repaid and all Guaranteed
Obligations to Lenders have been satisfied in full that the REIT is a duly
organized, validly existing corporation organized and in good standing under the
laws of the State of Maryland, has all requisite power and authority to conduct
its business and to own its property as now

 

8



--------------------------------------------------------------------------------

conducted or owned, and is qualified to do business in all jurisdictions where
the nature and extent of its business is such that such qualification is
required by law.

(c) The OP. In addition to the foregoing representations and warranties set
forth in Section 6(a) of this Guaranty, the OP warrants and represents to Agent
and Lenders for the express purpose of inducing Agent and Lenders to enter into
the Credit Agreement, to make the Loans, to accept this Guaranty, and to
otherwise complete the transactions contemplated by the Credit Agreement as to
the OP that as of the date of this Guaranty, upon the date of each Borrowing,
and at all times thereafter until the Obligations are repaid and all Guaranteed
Obligations to Lenders have been satisfied in full that the OP is a duly
organized, validly existing limited partnership organized and in good standing
under the laws of the State of Delaware, has all requisite power and authority
to conduct its business and to own its property as now conducted or owned, and
is qualified to do business in all jurisdictions where the nature and extent of
its business is such that such qualification is required by law.

(d) TNP. In addition to the foregoing representations and warranties set forth
in Section 6(a) of this Guaranty, TNP warrants and represents to Agent and
Lenders for the express purpose of inducing Agent and Lenders to enter into the
Credit Agreement, to make the Loans, to accept this Guaranty, and to otherwise
complete the transactions contemplated by the Credit Agreement as to TNP that as
of the date of this Guaranty, upon the date of each Borrowing, and at all times
thereafter until the Obligations are repaid and all Guaranteed Obligations to
Lenders have been satisfied in full, that TNP is a duly organized, validly
existing limited liability company organized and in good standing under the laws
of the State of Delaware, has all requisite power and authority to conduct its
business and to own its property as now conducted or owned, and is qualified to
do business in all jurisdictions where the nature and extent of its business is
such that such qualification is required by law.

(e) AWT. In addition to the foregoing representations and warranties set forth
in Section 6(a) of this Guaranty, AWT warrants and represents to Agent and
Lenders for the express purpose of inducing Agent and Lenders to enter into the
Credit Agreement, to make the Loans, to accept this Guaranty, and to otherwise
complete the transactions contemplated by the Credit Agreement as to AWT that as
of the date of this Guaranty, upon the date of each Borrowing, and at all times
thereafter until the Obligations are repaid and all Guaranteed Obligations to
Lenders have been satisfied in full, that AWT is a duly organized, validly
existing limited partnership organized and in good standing under the laws of
the State of California, has all requisite power and authority to conduct its
business and to own its property as now conducted or owned, and is qualified to
do business in all jurisdictions where the nature and extent of its business is
such that such qualification is required by law to the extent that failure to do
so could reasonably be expected to materially impair the ability of AWT to
perform its obligations hereunder or under the Loan Documents or which could
reasonably be expected to cause the financial covenants under Section 5.02 of
the Credit Agreement to be violated or which could reasonably be expected to
cause an Event of Default under the Credit Agreement.

7. Notices. All notices shall be given in the manner provided for, and shall be
effective in accordance with the provisions of, Section 9.01 of the Credit
Agreement.

 

9



--------------------------------------------------------------------------------

8. No Oral Change. No provision of this Agreement may be changed, waived,
discharged, or terminated orally (in person or by telephone) or by any other
means except by an instrument in writing signed by the party against whom
enforcement of the change, waiver or discharge or termination is sought.

9. Parties Bound; Benefit. This Agreement shall be binding upon Guarantors and
each Guarantor’s respective successors, assigns, heirs and personal
representatives and shall be for the benefit of Agent and Lenders, and of any
subsequent holder of Agent’s or a Lender’s interest in the Obligations or Loans
and of any owner of a participation interest therein. In the event the interest
of Agent or any Lender under the Loan Documents is sold or transferred, then the
liability of the Guarantors to Lenders shall then be in favor of the Lenders
originally named herein and each subsequent holder of any such Lenders’ interest
therein, to the extent of their respective interests.

10. Joint and Several. If there is more than one (1) Guarantor, the obligations
of each Guarantor and such Guarantor’s respective successors, assigns, heirs and
personal representatives shall be and remain joint and several. Each reference
to Guarantor shall include each Guarantor separately as well as all Guarantors
collectively.

11. Partial Invalidity. Each of the provisions hereof shall be enforceable
against Guarantors to the fullest extent now or hereafter not prohibited by
applicable law. The invalidity or unenforceability of any provision hereof shall
not limit the validity or enforceability of each other provision hereof.

12. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall in all respects be governed by and construed and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts,
excluding the laws applicable to conflicts or choice of law. The parties agree
that the Commonwealth of Massachusetts has a substantial relationship to the
parties and to the underlying transactions embodied by the Loan Documents.

13. Consent to Jurisdiction. Each Guarantor hereby irrevocably submits to the
nonexclusive personal jurisdiction of any Massachusetts State Court or any
Federal Court sitting in Massachusetts over any suit, action or proceeding
arising out of or relating to this Guaranty. Each Guarantor hereby agrees and
consents that in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any Massachusetts State or Federal Court sitting in Massachusetts
may be made by certified or registered mail, return receipt requested, directed
to such Guarantor at the address indicated in Section 7 above and service so
made shall be deemed completed five (5) days after the same shall have been so
mailed.

14. Financial Statements and Reports. Each Guarantor shall furnish or cause to
be furnished to Agent from time to time the financial statements, data and
information specifically required of them pursuant to Section 5.01 of the Credit
Agreement.

15. Additional Covenants of the Guarantors. Each Guarantor shall pay, perform,
observe and comply with all of the obligations, terms, covenants and conditions
set forth in this

 

10



--------------------------------------------------------------------------------

Guaranty, the Pledge Agreements, and the other Loan Documents to which such
Guarantor is a party and by any provisions of the Credit Agreement specifically
applicable to such Guarantor (all as if such provisions were, and such
provisions hereby are, incorporated by reference into this Guaranty as if set
forth at length herein).

16. Subordination.

(a) Except as may be otherwise specifically provided for in the Credit Agreement
with respect to permitted Restricted Payments and repayment of permitted
Indebtedness, any indebtedness of Borrower to Guarantors now or hereafter
existing together with any interest thereon shall be, and such indebtedness is,
hereby deferred, postponed and subordinated to the prior, full and
Non-Contestable Payment and satisfaction of all Obligations of Borrower to the
Lenders. Payment and satisfaction of Obligations shall be deemed
“Non-Contestable Payment” only upon such payment and satisfaction and the
expiration of all periods of time within which a claim for the recovery of a
preferential payment, or fraudulent conveyance, or fraudulent transfer, in
respect of payments received by Agent as to the Obligations could be filed or
asserted with: (A) no such claim having been filed or asserted, or (B) if so
filed or asserted, the final, non-appealable decision of a court of competent
jurisdiction denying the claim or assertion.

(b) Except as may be otherwise specifically provided for in the Credit Agreement
with respect to permitted Restricted Payments and repayment of permitted
Indebtedness, at all times until the full and Non-Contestable Payment and
satisfaction of the Obligations of Borrower to Lenders with respect to the
Obligations (and including interest accruing on the Note after the commencement
of a case by or against Borrower under the Bankruptcy Code now or hereafter in
effect, which interest the parties agree shall remain a claim that is prior and
superior to any claim of Guarantors notwithstanding any contrary practice,
custom or ruling in cases under the Bankruptcy Code, as now or hereafter in
effect, generally), each Guarantor agrees not to accept any payment or
satisfaction for any kind of indebtedness of Borrower to such Guarantor and
hereby assigns such indebtedness to Agent and Lenders including, but not limited
to, the right to file proofs of claim and to vote thereon in connection with any
such case under the Bankruptcy Code, as now or hereafter in effect, and the
right to vote on any plan of reorganization.

(c) Any mortgage, security interest, Lien or charge on the Collateral, all
rights therein and thereto, and on the revenue and income to be realized
therefrom, which any Guarantor, or any affiliated entity, may have or obtain as
security for any loans, advances, indebtedness or costs in connection with the
construction and completion of any improvements at a Property or in connection
with the Collateral, or otherwise, shall be, and such mortgage, security
interest, Lien or charge hereby is, subordinated to the Security Documents and
to the full and Non-Contestable Payment and satisfaction of all Obligations of
Borrower to the Lenders.

(d) In addition to the foregoing, and not in limitation thereof, any claims of a
Guarantor of subrogation, contribution, reimbursement, exoneration,
indemnification, or reimbursement arising out of any payment made on this
Guaranty, whether such claim is based upon an express or implied contract, or
operation of law, are hereby waived until the full and Non-Contestable Payment
and satisfaction of all Obligations of Borrower to Agent and Lenders, provided,
however, unless Agent otherwise expressly agrees in writing, such waiver by any

 

11



--------------------------------------------------------------------------------

particular Guarantor shall not be effective to the extent that by virtue thereof
such Guarantor’s liability under this Guaranty or under any other Loan Document
is rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent conveyances or otherwise.

17. Legal Fees, Costs and Expenses. Each Guarantor further agrees to pay upon
demand all out-of-pocket costs and expenses reasonably incurred by Agent or its
successors or assigns in connection with enforcing any of the rights or remedies
of Agent, or such successors or assigns, under or with respect to this Guaranty
including, but not limited to, reasonable attorneys’ fees and the out-of-pocket
expenses and disbursements of such attorneys. Any such amounts which are not
paid within fifteen (15) days of demand therefor shall bear interest at the
Default Rate from the date of demand until paid.

18. Set-off. The Guarantors hereby grant to Agent, a continuing lien, security
interest and right of set-off as security for all liabilities and obligations to
Agent, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any entity under the control of KeyBank
National Association and their respective successors and assigns, or in transit
to any of them, except for any such deposits or accounts which contain funds
held for the benefit of third parties. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice (except
for any such notices as are expressly required by the Loan Documents), Agent may
set-off the same or any part thereof and apply the same to any liability or
obligation of Borrower and the Guarantors even though unmatured and regardless
of the adequacy of any other collateral securing the Loan. ANY AND ALL RIGHTS TO
REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR THE
GUARANTORS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

19. Information Regarding Borrower and any Collateral. Before signing this
Guaranty, each Guarantor investigated the financial condition and business
operations of Borrower, the present and former condition, uses and ownership of
any collateral, and such other matters as such Guarantor deemed appropriate to
assure itself of Borrower’s ability to discharge its obligations under the Loan
Documents. Each Guarantor assumes full responsibility for that due diligence, as
well as for keeping informed of all matters which may affect Borrower’s ability
to pay and perform its obligations to the Agent and the Lenders. Neither the
Agent nor any Lender has any duty to disclose to any Guarantor any information
that the Agent or any Lender may have or receive about Borrower’s financial
condition or business operations, the condition or uses of any collateral or any
other circumstances bearing on Borrower’s ability to perform.

20. JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR

 

12



--------------------------------------------------------------------------------

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(The next page is the signature page.)

 

13



--------------------------------------------------------------------------------

Witness the execution and delivery hereof as an instrument under seal as of the
date set forth above.

 

GUARANTORS:

OP

TNP STRATEGIC RETAIL OPERATING

PARTNERSHIP, LP, a Delaware limited

partnership

By:

 

TNP Strategic Retail Trust, Inc., a Maryland

corporation, its General Partner

 

By:

 

/s/ Christopher Cameron

 

Name: Christopher Cameron

 

Title: CFO-SRT, REIT

 

By:

 

/s/ Christopher Cameron

 

Name: Christopher Cameron

 

Title: CFO-SRT, REIT

REIT

TNP STRATEGIC RETAIL TRUST, INC., a

Maryland corporation

 

By:

 

/s/ Christopher Cameron

 

Name: Christopher Cameron

 

Title: CFO-SRT, REIT

TNP

THOMPSON NATIONAL PROPERTIES, LLC,

a Delaware limited liability company

By:

 

/s/ Anthony W. Thompson

Name: Anthony W. Thompson

Title: CEO



--------------------------------------------------------------------------------

AWT

AWT FAMILY LIMITED PARTNERSHIP, a

California limited partnership

By:

 

West Coast Health Insurance Services, Inc., a

California corporation, its General Partner

By:

 

/s/ Anthony W. Thompson

Name: Anthony W. Thompson

Title: CEO

Thompson

/s/ Anthony W. Thompson

Anthony W. Thompson

[Signature Page to Guaranty Agreement

Notary Clauses on Next Page]